--------------------------------------------------------------------------------

PURCHASE AGREEMENT

          PURCHASE AGREEMENT (the “Agreement”), dated as of July 5th, 2013, by
and between ANAVEX LIFE SCIENCES CORP., a Nevada corporation (the “Company”) and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Dollars ($10,000,000) of the Company's common stock, $0.001
par value (the “Common Stock”). The shares of Common Stock to be purchased
hereunder (including, without limitation, the Initial Purchase Shares (as
defined herein)) are referred to herein as the “Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

          1.        CERTAIN DEFINITIONS.

          For purposes of this Agreement, the following terms shall have the
following meanings:

          (a)      “Accelerated Purchase Share Amount” means, with respect to
any particular Accelerated Purchase Confirmation (as defined in Section 2(b)),
the lesser of (i) the amount of Purchase Shares directed by the Company on an
Accelerated Purchase Notice or (ii) the Accelerated Purchase Share Percentage
multiplied by the trading volume of the Common Stock on the Principal Market on
the Accelerated Purchase Date during normal trading hours.

          (b)      “Accelerated Purchase Date” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the Business Day
immediately following the applicable Purchase Date with respect to the related
Regular Purchase referred to in Section 2(b) hereof.

          (c)      “Accelerated Purchase Notice” means, with respect to any
Accelerated Purchase pursuant to Section 2(b) hereof, an irrevocable written
notice from the Company to the Investor directing the Investor to buy an amount
of Purchase Shares equal to the lesser of (i) the amount specified by the
Company therein or (ii) the Accelerated Purchase Share Percentage, on the
Accelerated Purchase Date pursuant to Section 2(b) hereof as specified by the
Company therein at the applicable Accelerated Purchase Price.

          (d)      “Accelerated Purchase Share Percentage” means, with respect
to any particular Accelerated Purchase Notice pursuant to Section 2(b) hereof, a
specified percentage as set forth in the Accelerated Purchase Notice, up to 30%
of the aggregate shares of Common Stock traded on the Principal Market during
normal trading hours on the Accelerated Purchase Date.

          (e)      “Accelerated Purchase Price” means the lower of (i)
ninety-five percent (95%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum or (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

--------------------------------------------------------------------------------

          (f)      “Accelerated Purchase Share Volume Maximum” means the number
of shares of Common Stock traded on the Principal Market during normal trading
hours on the Accelerated Purchase Date equal to (i) the amount of shares of
Common Stock properly directed by the Company to be purchased on the Accelerated
Purchase Notice, divided by (ii) the Accelerated Purchase Share Percentage (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

          (g)      “Available Amount” means initially Ten Million Dollars
($10,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

          (h)      “Bankruptcy Law” means Title 11, U.S. Code, or any similar
federal or state law for the relief of debtors.

          (i)      “Business Day” means any day on which the Principal Market is
open for trading including any day on which the Principal Market is open for
trading for a period of time less than the customary time.

          (j)      “Closing Sale Price” means, for any security as of any date,
the last closing sale price for such security on the Principal Market as
reported by the Principal Market, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
closing sale price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by the
Principal Market.

          (k)      “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

          (l)      “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.

-2-

--------------------------------------------------------------------------------

          (m)      “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.

          (n)      “DWAC Shares” means shares of Common Stock that are (i)
issued in electronic form, (ii) freely tradable and transferable and without
restriction on resale and (iii) timely credited by the Company to the Investor’s
or its designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with
DTC under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function.

          (o)      “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

          (p)      “Material Adverse Effect” means any material adverse effect
on (i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted exclusively from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement, (E)
the effect of any change in applicable laws or accounting rules that does not
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, or (F) any change resulting from compliance with terms of this Agreement
or the consummation of the transactions contemplated by this Agreement, or (iii)
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document to be performed as of the date of
determination.

          (q)      “Maturity Date” means the first day of the month immediately
following the twenty five (25) month anniversary of the Commencement Date.

          (r)      “PEA Period” means the period commencing at 9:30 a.m.,
Eastern time, on the tenth (10th) Business Day immediately prior to, and ending
at 9:30 a.m., Eastern time, on the Business Day immediately following, the
effective date of any post-effective amendment to the Registration Statement or
New Registration Statement (as such terms are defined in the Registration Rights
Agreement).

          (s)      “Person” means an individual or entity including but not
limited to any limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

          (t)      “Principal Market” means the OTC Bulletin Board (it being
understood that as used herein “OTC Bulletin Board” shall also mean any
successor or comparable market quotation system or exchange to the OTC Bulletin
Board such as the OTCQB operated by the OTC Markets Group, Inc.); provided
however, that in the event the Company’s Common Stock is ever listed or traded
on The NASDAQ Global Market, The NASDAQ Capital Market, The NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE MKT or the NYSE Arca, then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.

-3-

--------------------------------------------------------------------------------

          (u)      “Purchase Amount” means, with respect to any particular
Regular Purchase or Accelerated Purchase made hereunder, the portion of the
Available Amount to be purchased by the Investor pursuant to Section 2 hereof.

          (v)      “Purchase Date” means with respect to any particular Regular
Purchase made hereunder, the Business Day on which the Investor receives by 5
p.m., Eastern time, of such Business Day or at any time after closing of trading
on the Principal Market on the day prior to such Business Day a valid Regular
Purchase Notice that the Investor is to buy Purchase Shares pursuant to Section
2(a) hereof.

          (w)      “Purchase Price” means the lower of (A) the lowest Sale Price
of the Common Stock on the Purchase Date and (B) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).

          (x)      “Regular Purchase Notice” means, with respect to any Regular
Purchase pursuant to Section 2(a) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Purchase Price as specified by the Company
therein on the Purchase Date.

          (y)      “Sale Price” means any sale price for the shares of Common
Stock on the Principal Market as reported by the Principal Market.

          (z)      “SEC” means the U.S. Securities and Exchange Commission.

          (aa)    “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

          (bb)    “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

          (cc)    “Subsidiary” means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.

          (dd)    “Transaction Documents” means, collectively, this Agreement,
the Registration Rights Agreement, the schedules and exhibits hereto and
thereto, and each of the other agreements, documents, certificates and
instruments entered into or furnished by the parties hereto in connection with
the transactions contemplated hereby and thereby.

          (ee)    “Transfer Agent” means Nevada Agency & Trust Company, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

          (ff)    “VWAP” means in respect of an applicable Accelerated Purchase
Date, the volume weighted average Sale Price of the Common Stock on the
Principal Market, as reported on the Principal Market.

          2.        PURCHASE OF COMMON STOCK.

-4-

--------------------------------------------------------------------------------

          Subject to the terms and conditions set forth in this Agreement, the
Company has the right to sell to the Investor, and the Investor has the
obligation to purchase from the Company, Purchase Shares as follows:

          (a)      Initial Purchase and Commencement of Regular Sales of Common
Stock. Upon execution of this Agreement, the Company shall sell to the Investor
and the Investor shall purchase 250,000 Purchase Shares (such initial Purchase
Shares, the “Initial Purchase Shares”) for aggregate consideration of $100,000
(the “Initial Purchase Amount”). Upon the satisfaction of the conditions set
forth in Sections 7 and 8 hereof (the “Commencement” and the date of
satisfaction of such conditions the “Commencement Date”), the Company shall have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of a Regular Purchase Notice from time to time, to buy up to One
Hundred Thousand (100,000) Purchase Shares (which amount shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction) (each such purchase a “Regular Purchase”),
at the Purchase Price on the Purchase Date. The Regular Purchase may be
increased to up to One Hundred Fifty Thousand (150,000) Purchase Shares (which
amount shall be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), provided that the
Closing Sale Price of the Common Stock is not below $1.50 on the Purchase Date.
The Company may deliver multiple Regular Purchase Notices to the Investor so
long as at least one (1) Business Day has passed since the most recent Regular
Purchase was completed provided, however, that the Investor’s committed
obligation under any single Regular Purchase shall not exceed Five Hundred
Thousand Dollars ($500,000) (which amount shall be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction). If the Company delivers any Regular Purchase Notice for a
Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Regular Purchase Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Regular Purchase Notice; provided that the Investor shall remain
obligated to purchase the number of Purchase Shares which the Company is
permitted to include in such Regular Purchase Notice. Notwithstanding the
foregoing, the Company shall not deliver any Purchase Notices during the PEA
Period.

          (b)      Accelerated Purchases. Subject to the terms and conditions of
this Agreement, in addition to purchases of Purchase Shares as described in
Section 2(a) above, with one Business Day’s prior written notice to the
Investor, the Company shall also have the right, but not the obligation, to
direct the Investor by the Company’s delivery to the Investor of an Accelerated
Purchase Notice from time to time, and the Investor thereupon shall have the
obligation, to buy Purchase Shares at the Accelerated Purchase Price on the
Accelerated Purchase Date in an amount equal to the Accelerated Purchase Share
Amount (each such purchase, an “Accelerated Purchase”). The Company may deliver
an Accelerated Purchase Notice to the Investor only on a date on which the
Company also properly submitted a Regular Purchase Notice for a Regular Purchase
and the Closing Sale Price is not below $1.00 and executed such Regular Purchase
pursuant to and in accordance with Section 2(a) hereof, and such Accelerated
Purchase Notice may only be for Purchase Shares not to exceed the lesser of (i)
the maximum percentage of the Accelerated Purchase Share Percentage and (ii) two
(2) times the number of Purchase Shares purchased pursuant to the corresponding
Regular Purchase. Upon completion of each Accelerated Purchase Date, the
Accelerated Purchase Share Amount and the applicable Accelerated Purchase Price
shall be set forth on a confirmation of the Accelerated Purchase (an
“Accelerated Purchase Confirmation”).

          (c)      Payment for Purchase Shares. For each Regular Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Regular Purchase as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares if they are received by the Investor
before 1:00 p.m., Eastern time, or if received by the Investor after 1:00 p.m.,
Eastern time, the next Business Day. For each Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Accelerated Purchase as full payment for such Purchase Shares via wire
transfer of immediately available funds on the third Business Day following the
date that the Investor receives such Purchase Shares. The Company shall not
issue any fraction of a share of Common Stock upon any purchase. If the issuance
would result in the issuance of a fraction of a share of Common Stock, the
Company shall round such fraction of a share of Common Stock up or down to the
nearest whole share. All payments made under this Agreement shall be made in
lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
day that is a Business Day.

-5-

--------------------------------------------------------------------------------

          (d)      Purchase Price Floor. The Company and the Investor shall not
effect any purchases under this Agreement on any Purchase Date that the Closing
Sale Price is less than the Floor Price. "Floor Price" means $.50, which shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.00.

          (e)      Beneficial Ownership Limitation. Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not issue or sell,
and the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

-6-

--------------------------------------------------------------------------------

          3.        INVESTOR'S REPRESENTATIONS AND WARRANTIES.

          The Investor represents and warrants to the Company that as of the
date hereof and as of the Commencement Date:

          (a)      Investment Purpose. The Investor is acquiring the Securities
as principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting the Investor’s right to sell
the Securities at any time pursuant to the registration statement described
herein or otherwise in compliance with applicable federal and state securities
laws and with respect to the Commitment Shares (as defined below in Section
5(e)), subject to Section 5(e) hereof). The Investor is acquiring the Securities
hereunder in the ordinary course of its business.

          (b)      Accredited Investor Status. The Investor is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.

          (c)      Reliance on Exemptions. The Investor understands that the
Securities may be offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

          (d)      Information. The Investor understands that its investment in
the Securities involves a high degree of risk. The Investor (i) is able to bear
the economic risk of an investment in the Securities including a total loss
thereof, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Securities and (iii) has had an opportunity to ask questions
of and receive answers from the officers of the Company concerning the financial
condition and business of the Company and others matters related to an
investment in the Securities. Neither such inquiries nor any other due diligence
investigations conducted by the Investor or its representatives shall modify,
amend or affect the Investor's right to rely on the Company's representations
and warranties contained in Section 4 below. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

          (e)      No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

          (f)      Transfer or Sale. The Investor understands that (i) the
Securities may not be offered for sale, sold, assigned or transferred unless (A)
registered pursuant to the Securities Act or (B) an exemption exists permitting
such Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

-7-

--------------------------------------------------------------------------------

          (g)      Validity; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.

          (h)      Residency. The Investor is a resident of the State of
Illinois.

          (i)      No Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock, and will not engage in short sales during the term
of this Agreement.

          4.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          The Company represents and warrants to the Investor that as of the
date hereof and as of the Commencement Date:

          (a)      Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation nor
default of any of the provisions of its respective certificate or articles of
formation or incorporation, bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification. The
Company has no Subsidiaries except as set forth on Schedule 4(a).

          (b)      Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other Transaction Documents, and to issue the Securities in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its shareholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies. The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit C
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of such resolutions adopting the Signing
Resolutions executed by all of the members of the Board of Directors of the
Company. Except as set forth in this Agreement, no other approvals or consents
of the Company’s Board of Directors and/or shareholders is necessary under
applicable laws and the Company’s Restated Certificate of Formation and/or
By-laws to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

-8-

--------------------------------------------------------------------------------

          (c)      Capitalization. As of the date hereof, the authorized capital
stock of the Company is set forth on Schedule 4(c). Except as disclosed in
Schedule 4(c), (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Company's
Restated Certificate of Formation, as amended and as in effect on the date
hereof (the “Certificate of Formation”), and the Company's By-laws, as amended
and as in effect on the date hereof (the "By-laws"), and summaries of the terms
of all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto.

          (d)      Issuance of Securities. Upon issuance and payment thereof in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. 20,000,000 shares of Common Stock have
been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares. 341,858 shares of Common Stock (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Initial Commitment Shares (as defined below in
Section 5(e)) in accordance with this Agreement. The Initial Commitment Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. 250,000 shares of Common Stock (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Initial Purchase Shares. The Initial Purchase
Shares shall be validly issued, fully paid and nonassessable and free from all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. 133,409 shares of Common Stock
(subject to equitable adjustment for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction) have been duly
authorized and reserved for issuance as Additional Commitment Shares (as defined
below in Section 5(e)) in accordance with this Agreement. When issued in
accordance with this Agreement, the Additional Commitment Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

-9-

--------------------------------------------------------------------------------

          (e)      No Conflicts. Except as disclosed in Schedule 4(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares and the Commitment Shares) will not (i) result
in a violation of the Certificate of Formation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which could not reasonably be
expected to result in a Material Adverse Effect. Except as disclosed in Schedule
4(e), neither the Company nor its Subsidiaries is in violation of any term of or
in default under its Certificate of Formation, any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company or By-laws or their organizational charter or bylaws, respectively.
Except as disclosed in Schedule 4(e), neither the Company nor any of its
Subsidiaries is in violation of any term of or is in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market, the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as disclosed in Schedule 4(e) and set
forth elsewhere in this agreement, all consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence shall be obtained or effected on or prior to the Commencement
Date. Except as listed in Schedule 4(e), since one year prior to the date
hereof, the Company has not received nor delivered any notices or correspondence
from or to the Principal Market. The Principal Market has not commenced any
delisting proceedings against the Company.

          (f)      SEC Documents; Financial Statements. Except as disclosed in
Schedule 4(f) the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Documents”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such extension.
As of their respective dates and to the best of the Company’s knowledge, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as listed in Schedule 4(f), the Company has received no
notices or correspondence from the SEC for the one year preceding the date
hereof. The SEC has not commenced any enforcement proceedings against the
Company or any of its subsidiaries.

-10-

--------------------------------------------------------------------------------

          (g)      Absence of Certain Changes. Except as disclosed in Schedule
4(g), since December 31, 2012, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

          (h)      Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company's Subsidiaries or any of the Company's or
the Company's Subsidiaries' officers or directors in their capacities as such,
which could reasonably be expected to have a Material Adverse Effect. A
description of each action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body which, as of the date of this Agreement, is pending or threatened in
writing against or affecting the Company, the Common Stock or any of the
Company's Subsidiaries or any of the Company's or the Company's Subsidiaries'
officers or directors in their capacities as such, is set forth in Schedule
4(h).

          (i)      Acknowledgment Regarding Investor's Status. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

-11-

--------------------------------------------------------------------------------

          (j)      No General Solicitation; No Integrated Offering. Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

           (k)      Intellectual Property Rights. Except as set forth on
Schedule 4(k), the Company and its Subsidiaries own or possess adequate rights
or licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. Except
as set forth on Schedule 4(k), none of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. Except as set forth on Schedule 4(k), the
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of any material trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 4(k), there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

          (l)      Environmental Laws. The Company and its Subsidiaries (i) are
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

          (m)      Title. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
liens, encumbrances and defects (“Liens”) and, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries. Any real property
and facilities held under lease by the Company and any of its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.

-12-

--------------------------------------------------------------------------------

          (n)      Insurance. The Company and each of its Subsidiaries are not
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

          (o)      Regulatory Permits. The Company and its Subsidiaries possess
all material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

          (p)      Tax Status. The Company and each of its Subsidiaries has made
or filed all federal and state income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

          (q)      Transactions With Affiliates. Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

          (r)      Application of Takeover Protections. The Company and its
board of directors have taken or will take prior to the Commencement Date all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Formation or the laws of the state of its incorporation which is
or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and the Investor's ownership of the Securities.

-13-

--------------------------------------------------------------------------------

          (s)      Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Registration Statement or the SEC Documents. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the Company.
All of the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company, its business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

         (t)      Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

          (u)      DTC Eligible. The Company, through the Transfer Agent,
currently participates in the DTC Fast Automated Securities Transfer (FAST)
Program and the Common Stock can be transferred electronically to third parties
via the DTC Fast Automated Securities Transfer (FAST) Program.

          (v)      Sarbanes-Oxley. The Company is in material compliance with
all provisions of the Sarbanes-Oxley Act of 2002, as amended, which are
applicable to it as of the date hereof, except where the failure to be in
compliance is not reasonably likely to result in a Material Adverse Effect.

          (w)      Certain Fees. Except as disclosed on Schedule 4(w), no other
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. Except as disclosed on Schedule 4(w),
the Investor shall have no obligation with respect to any fees or with respect
to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section 4(w) that may be due in connection with the
transactions contemplated by the Transaction Documents.

          (x)      Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

-14-

--------------------------------------------------------------------------------

          (y)      Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock pursuant to
the Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. Except as set forth on
Schedule 4(e): (i) the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market; and (ii) the Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

          (z)      Accountants. The Company’s accountants are set forth in the
SEC Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

          (aa)     Regulation M Compliance. The Company has not, and to its
knowledge no Person acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.

          (bb)    Shell Company Status. The Company is not currently, and within
the past three years has not been, an issuer identified in Rule 144(i)(1) under
the Securities Act.

          5.        COVENANTS.

          (a)      Filing of Form 8-K and Registration Statement. The Company
agrees that it shall, within the time required under the Exchange Act file a
Report on Form 8-K disclosing this Agreement and the transaction contemplated
hereby. The Company shall also file within twenty (20) days from the date hereof
a new registration statement (the “Registration Statement”) covering only the
sale of a portion of the Purchase Shares (including, without limitation, the
Initial Purchase Shares) and the Commitment Shares, in accordance with the terms
of the Registration Rights Agreement between the Company and the Investor, dated
as of the date hereof (“Registration Rights Agreement”). The Company shall
permit the Investor to review and comment upon the Current Report at least two
(2) Business Days prior to its filing with the SEC, the Company shall give due
consideration to all such comments, and the Company shall not file the Current
Report with the SEC in a form to which the Investor reasonably objects. The
Investor shall use its reasonable best efforts to comment upon the Current
Report within one (1) Business Day from the date the Investor receives the final
pre-filing draft version thereof from the Company.

          (b)      Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of the Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

          (c)      Listing/DTC. The Company shall promptly secure the listing of
all of the Purchase Shares and Commitment Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance). The
Company shall use reasonable best efforts to maintain, so long as any shares of
Common Stock shall be listed on the Principal Market, such listing of all such
Securities from time to time issuable hereunder. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock on
the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC under the Exchange Act (including on Form 8-K) or the Securities
Act. The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section. The Company shall take all action necessary
to ensure that its Common Stock can be transferred electronically as DWAC
Shares.

-15-

--------------------------------------------------------------------------------

          (d)      Limitation on Short Sales and Hedging Transactions. The
Investor agrees that beginning on the date of this Agreement and ending on the
date of termination of this Agreement as provided in Section 11, the Investor
and its agents, representatives and affiliates shall not in any manner
whatsoever enter into or effect, directly or indirectly, any (i) "short sale"
(as such term is defined in Rule 200 of Regulation SHO of the Exchange Act) of
the Common Stock or (ii) hedging transaction, which establishes a net short
position with respect to the Common Stock.

          (e)      Issuance of Commitment Shares. In consideration for (i) the
Investor’s execution and delivery of this Agreement and (ii) an initial
investment of One Hundred Thousand Dollars ($100,000) by the Investor in the
Company on the date hereof, the Company shall cause the Transfer Agent to issue,
on the date of this Agreement, 341,858 shares of Common Stock (the “Initial
Commitment Shares”) and the 250,000 Initial Purchase Shares directly to the
Investor and shall deliver to the Transfer Agent the Irrevocable Transfer Agent
Instructions with respect to the issuance of the Initial Commitment Shares and
Initial Purchase Shares in the form as set forth in Exhibit E attached hereto.
For the avoidance of doubt, all of the Initial Commitment Shares shall be fully
earned as of the date of this Agreement, whether or not the Commencement shall
occur or any Purchase Shares are purchased by the Investor under this Agreement
and irrespective of any termination of this Agreement. In connection with each
Regular Purchase and each Accelerated Purchase of Purchase Shares hereunder, the
Company shall issue to the Investor a number of shares of Common Stock (the
“Additional Commitment Shares” and, together with the Initial Commitment Shares,
the “Commitment Shares”) equal to the product of (x) 133,409 and (y) the
Purchase Amount Fraction. The “Purchase Amount Fraction” shall mean a fraction,
the numerator of which is the Purchase Amount purchased by the Investor with
respect to such Regular Purchase and Accelerated Purchase (as applicable) of
Purchase Shares and the denominator of which is Ten Million Dollars
($10,000,000). The Additional Commitment Shares shall be issued to the Investor
on the same Business Day as Purchase Shares are issued to the Investor in
connection with the applicable Regular Purchase and Accelerated Purchase (as
applicable) in accordance with Section 2(c). In no event shall the amount of the
Additional Commitment Shares to be issued under this Agreement exceed 133,409
shares of Common Stock, provided that such Additional Commitment Shares shall be
equitably adjusted for any reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction.

          (f)      Due Diligence; Non-Public Information. The Investor shall
have the right, from time to time as the Investor may reasonably deem
appropriate, to perform reasonable due diligence on the Company during normal
business hours. The Company and its officers and employees shall provide
information and reasonably cooperate with the Investor in connection with any
reasonable request by the Investor related to the Investor's due diligence of
the Company. Each party hereto agrees not to disclose any Confidential
Information of the other party to any third party and shall not use the
Confidential Information for any purpose other than in connection with, or in
furtherance of, the transactions contemplated hereby. Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party. The Company confirms that neither it nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes or might constitute material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided the Investor shall have first provided
notice to the Company that it believes it has received information that
constitutes material, non-public information and the Company shall have at least
24 hours to respond to such notice, and thereafter the Investor shall have
provided a draft final version of such press release, public advertisement or
otherwise at least 24 hours prior to the Investor’s intended public disclosure,
and the Investor shall have incorporated any reasonable comments made by the
Company on such draft press release, and the Company shall have failed to
publicly disclose such material, non-public information prior to such disclosure
by the Investor. The Investor shall not have any liability to the Company, any
of its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

-16-

--------------------------------------------------------------------------------

          (g)      Purchase Records. The Investor and the Company shall each
maintain records showing the remaining Available Amount at any given time and
the dates and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Investor and the Company.

          (h)      Taxes. The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.

          (i)      Use of Proceeds. The Company will use the net proceeds from
the offering as described in the Registration Statement or the SEC Documents.

          (j)      Other Transactions. The Company shall not enter into,
announce or recommend to its stockholders any agreement, plan, arrangement or
transaction in or of which the terms thereof would restrict, materially delay,
conflict with or impair the ability or right of the Company to perform its
obligations under the Transaction Documents, including, without limitation, the
obligation of the Company to deliver the Purchase Shares and the Commitment
Shares to the Investor in accordance with the terms of the Transaction
Documents, provided, however, that nothing in this section shall prevent the
Company from terminating this Agreement pursuant to Section 11.

          (k)      No Variable Rate Transactions. From the date hereof until the
Maturity Date, the Company shall be prohibited from effecting or entering into
an agreement to effect any issuance by the Company or any of its Subsidiaries of
shares of Common Stock or Common Stock Equivalents for cash consideration (or a
combination of units thereof) involving a Variable Rate Transaction, provided
that the Company shall be permitted to effect an Exempt Issuance. “Common Stock
Equivalents” means any securities of the Company or its Subsidiaries which
entitle the holder thereof to acquire at any time shares of Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, shares
of Common Stock. “Variable Rate Transaction” means a transaction in which the
Company enters into, or issues securities under, any “at-the-market” or similar
agreement, including, but not limited to, an equity line of credit (other than
any transaction between the Company and the Investor), whereby the Company may
sell securities at a future determined price. “Exempt Issuance” means the
issuance of (a) shares of Common Stock or options to employees, officers,
directors or vendors of the Company pursuant to any stock or option plan duly
adopted for such purpose, by the Board of Directors or a majority of the members
of a committee of directors established for such purpose, (b) securities upon
the exercise or exchange of or conversion of any Securities issued hereunder
and/or other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities and (c) securities
issued pursuant to acquisitions or strategic transactions approved by the
directors of the Company, which acquisitions or strategic transactions can have
a Variable Rate Transaction component, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.

-17-

--------------------------------------------------------------------------------

          (l)      Integration. During the term of this Agreement, the Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security (as defined in Section 2 of the Securities Act) of
the Company that would be integrated with the offer or sale of the Securities
such that the rules or regulations of the Principal Market would require
stockholder approval of this transaction prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

          6.        TRANSFER AGENT INSTRUCTIONS.

          (a)      On the date of this Agreement, the Company shall issue
irrevocable instructions to the Transfer Agent substantially in the form
attached hereto as Exhibit E to issue the Initial Purchase Shares and the
Initial Commitment Shares in accordance with the terms of this Agreement (the
“Initial Irrevocable Transfer Agent Instructions”). The certificate(s)
representing the Initial Purchase Shares and the Initial Commitment Shares,
except as set forth below, shall bear the following restrictive legend (the
“Restrictive Legend”):

> THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
> THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR
> SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
> REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
> AMENDED, OR APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1)
> RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF
> HOLDER’S COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
> SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

          (b)      On the earlier of (i) the Commencement Date and (ii) such
time that the Investor shall request, provided all conditions of Rule 144 under
the Securities Act are met, the Company shall, no later than one (1) Business
Day following the delivery by the Investor to the Company or the Transfer Agent
of one or more legended certificates representing the Initial Purchase Shares
and the Initial Commitment Shares (which certificates the Investor shall
promptly deliver on or prior to the first to occur of the events described in
clauses (i) and (ii) of this sentence), as directed by the Investor, issue and
deliver (or cause to be issued and delivered) to the Investor, as requested by
the Investor, either: (A) a certificate representing such Initial Purchase
Shares and the Initial Commitment Shares that is free from all restrictive and
other legends or (B) a number of shares of Common Stock equal to the number of
Initial Purchase Shares and the Initial Commitment Shares represented by the
certificate(s) so delivered by the Investor as DWAC Shares. The Company shall
take all actions to carry out the intent and accomplish the purposes of the
immediately preceding sentence, including, without limitation, delivering all
such legal opinions, consents, certificates, resolutions and instructions to the
Transfer Agent, and any successor transfer agent of the Company, as may be
requested from time to time by the Investor or necessary or desirable to carry
out the intent and accomplish the purposes of the immediately preceding
sentence. On the Commencement Date, the Company shall issue to the Transfer
Agent, and any subsequent transfer agent, (i) irrevocable instructions in the
form substantially similar to those used by the Investor in substantially
similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares, the Initial Purchase Shares and the
Purchase Shares in accordance with the terms of this Agreement and the
Registration Rights Agreement. All Purchase Shares and Commitment Shares to be
issued from and after Commencement to or for the benefit of the Investor
pursuant to this Agreement shall be issued only as DWAC Shares. The Company
represents and warrants to the Investor that, while this Agreement is effective,
no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Commitment Shares, the Initial Purchase Shares or the Purchase
Shares from and after Commencement, and the Commitment Shares, the Initial
Purchase Shares and the Purchase Shares shall otherwise be freely transferable
on the books and records of the Company. The Company agrees that if the Company
fails to fully comply with the provisions of this Section 6(b) within five (5)
Business Days of the Investor providing the deliveries referred to above, the
Company shall, at the Investor’s written instruction, purchase such shares of
Common Stock containing the Restrictive Legend from the Investor at the greater
of the (i) Purchase Price or Accelerated Purchase Price paid for such shares of
Common Stock (as applicable) and (ii) the Closing Sale Price of the Common Stock
on the date of the Investor’s written instruction.

-18-

--------------------------------------------------------------------------------

          (c)      Investor acknowledges that the Company is a reporting issuer
in Canada, and under Canadian Multilateral Instrument 51-105 (“MI 51-105”), the
securities of the Company may not be resold in Canada unless the resale
conditions of MI 51-105 are met, including the placement of a MI 51-105 legend
on the securities. The Investor agrees not to resell the securities of the
Company from or into Canada and instructs the Company not to place an MI 51-105
legend on the securities issued to the Investor.

          7.        CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF
SHARES OF COMMON STOCK.

          The right of the Company hereunder to commence sales of the Purchase
Shares (other than the Initial Purchase Shares) on the Commencement Date is
subject to the satisfaction of each of the following conditions:

          (a)      The Investor shall have executed each of the Transaction
Documents and delivered the same to the Company;

          (b)      A registration statement covering the sale of a portion of
the Commitment Shares and Purchase Shares (including, without limitation, all of
the Initial Purchase Shares) shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC; and

-19-

--------------------------------------------------------------------------------

          (c)      The representations and warranties of the Investor shall be
true and correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

          8.        CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES
OF COMMON STOCK.

          The obligation of the Investor to buy Purchase Shares (other than the
Initial Purchase Shares) under this Agreement is subject to the satisfaction of
each of the following conditions on or prior to the Commencement Date and, once
such conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

          (a)      The Company shall have executed each of the Transaction
Documents and delivered the same to the Investor;

          (b)      The Company shall have issued or caused to be issued to the
Investor (i) one or more certificates representing the Initial Commitment Shares
and Initial Purchase Shares free from all restrictive and other legends or (ii)
a number of shares of common stock equal to the number of Initial Commitment
Shares and the Initial Purchase Shares as DWAC Shares, in each case in
accordance with Section 6(b);

          (d)      The Common Stock shall be listed on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been approved
for listing on the Principal Market in accordance with the applicable rules and
regulations of the Principal Market, subject only to official notice of
issuance;

          (d)      The Investor shall have received the opinion of the Company's
legal counsel dated as of the Commencement Date substantially in the form agreed
to prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

          (e)      The representations and warranties of the Company shall be
true and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

          (f)      The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit B which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;

          (g)      As of the Commencement Date, the Company shall have reserved
out of its authorized and unissued Common Stock, (A) solely for the purpose of
effecting purchases of Purchase Shares hereunder, 20,000,000 shares of Common
Stock and (B) as Commitment Shares in accordance with Section 5(e) hereof,
133,409 shares of Common Stock;

-20-

--------------------------------------------------------------------------------

          (h)      The Irrevocable Transfer Agent Instructions shall have been
delivered to and acknowledged in writing by the Company and the Company's
Transfer Agent;

          (i)      The Company shall have delivered to the Investor a
certificate evidencing the incorporation and good standing of the Company in the
State of Nevada issued by the Secretary of State of the State of Nevada as of a
date within ten (10) Business Days of the Commencement Date;

          (j)      The Company shall have delivered to the Investor a certified
copy of the Certificate of Formation as certified by the Secretary of State of
the State of Nevada within ten (10) Business Days of the Commencement Date;

          (k)      The Company shall have delivered to the Investor a
secretary's certificate executed by the Secretary of the Company, dated as of
the Commencement Date, in the form attached hereto as Exhibit C;

          (l)      The Registration Statement covering the sale of a portion of
the Purchase Shares and Commitment Shares (including, without limitation, all of
the Initial Purchase Shares) shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC. The Company shall have
prepared and delivered to the Investor a final and complete form of prospectus,
dated and current as of the Commencement Date, to be used by the Investor in
connection with any sales of any Purchase Shares or Commitment Shares, and to be
filed by the Company one Business Day after the Commencement Date. The Current
Report shall have been filed with the SEC, as required pursuant to Section 5(a).
The Company shall have made all filings under all applicable federal and state
securities laws necessary to consummate the issuance of the Commitment Shares
and Purchase Shares pursuant to this Agreement in compliance with such laws;

          (m)      No Event of Default has occurred, or any event which, after
notice and/or lapse of time, would become an Event of Default has occurred;

          (n)      All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

         (o)      No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any federal, state, local or foreign court or governmental authority of
competent jurisdiction which prohibits the consummation of or which would
materially modify or delay any of the transactions contemplated by the
Transaction Documents;

          (p)      No action, suit or proceeding before any federal, state,
local or foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

-21-

--------------------------------------------------------------------------------

          (q)      The Company shall have provided the Investor with the
information requested by the Investor in connection with its due diligence
requests in accordance with the terms of Section 5(f) hereof. The Company shall
have retained Christopher U. Missling, PhD., as CEO and President and appointed
him as a member of the Board of Directors of the Company.

          9.        INDEMNIFICATION.

          In consideration of the Investor's execution and delivery of the
Transaction Documents and acquiring the Securities hereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Investor and all
of its affiliates, shareholders, officers, directors, employees and direct or
indirect investors and any of the foregoing Person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from the gross negligence or
willful misconduct of any Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Payment
under this indemnification shall be made within thirty (30) days from the date
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be prima facie evidence, absent manifest error, of the amount due
from the Company to Investor. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

-22-

--------------------------------------------------------------------------------

          10.      EVENTS OF DEFAULT.

          An “Event of Default” shall be deemed to have occurred at any time as
any of the following events occurs:

          (a)      the effectiveness of a registration statement registering the
Purchase Shares and Commitment Shares lapses for any reason (including, without
limitation, the issuance of a stop order) or such registration statement or the
prospectus forming a part thereof is unavailable to the Investor for resale of
any or all of the Purchase Shares and Commitment Shares, and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
but excluding a lapse or unavailability where (i) the Company terminates a
registration statement after the Investor has confirmed in writing that all of
the Purchase Shares and Commitment Shares covered thereby have been resold or
(ii) the Company supersedes one registration statement with another registration
statement, including (without limitation) by terminating a prior registration
statement when it is effectively replaced with a new registration statement
covering Purchase Shares and Commitment Shares (provided in the case of this
clause (ii) that all of the Purchase Shares and Commitment Shares covered by the
superseded (or terminated) registration statement that have not theretofore been
resold are included in the superseding (or new) registration statement);

          (b)      the suspension of the Common Stock from trading or the
failure of the Common Stock to be listed on the Principal Market for a period of
three (3) consecutive Business Days;

          (c)      the delisting of the Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, The NASDAQ Global Market, The NASDAQ Global
Select Market, The NASDAQ Capital Market, the NYSE MKT, the NYSE Arca or the OTC
Bulletin Board (or nationally recognized successor thereto);

          (d)      the failure for any reason by the Transfer Agent to issue
Purchase Shares or Commitment Shares to the Investor within five (5) Business
Days after the applicable Purchase Date or Accelerated Purchase Date (as
applicable) which the Investor is entitled to receive such Securities;

          (e)      the Company breaches any representation, warranty, covenant
or other term or condition under any Transaction Document if such breach could
have a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Business Days;

          (f)      if any Person commences a proceeding against the Company
pursuant to or within the meaning of any Bankruptcy Law which is not discharged
within 90 days;

          (g)      if the Company pursuant to or within the meaning of any
Bankruptcy Law: (i) commences a voluntary case, (ii) consents to the entry of an
order for relief against it in an involuntary case, (iii) consents to the
appointment of a Custodian of it or for all or substantially all of its
property, or (iv) makes a general assignment for the benefit of its creditors or
is generally unable to pay its debts as the same become due;

          (h)      a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (i) is for relief against the Company in an
involuntary case, (ii) appoints a Custodian of the Company or for all or
substantially all of its property, or (iii) orders the liquidation of the
Company or any Subsidiary;

-23-

--------------------------------------------------------------------------------

          (i)      if at any time the Company is not eligible to transfer its
Common Stock electronically as DWAC Shares.

In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights set forth in Section 11
hereof, so long as an Event of Default has occurred and is continuing, or if any
event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any shares of Common Stock under this Agreement.

          11.      TERMINATION

          This Agreement may be terminated only as follows:

          (a)      If pursuant to or within the meaning of any Bankruptcy Law,
the Company commences a voluntary case or any Person commences a proceeding
against the Company which is not discharged within 90 days, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general assignment for the benefit of its creditors (any of
which would be an Event of Default as described in Sections 10(f), 10(g) and
10(h) hereof), this Agreement shall automatically terminate without any
liability or payment to the Company (except as set forth below) without further
action or notice by any Person.

          (b)      In the event that the Commencement shall not have occurred,
the Company shall have the option to terminate this Agreement for any reason or
for no reason without any liability whatsoever of any party to any other party
under this Agreement.

          (c)      In the event that the Commencement shall not have occurred on
or before July 31, 2013, due to the failure to satisfy the conditions set forth
in Sections 7 and 8 above with respect to the Commencement, the non-breaching
party shall have the option to terminate this Agreement at the close of business
on such date or thereafter without liability of any party to any other party
(except as set forth below).

          (d)      At any time after the Commencement Date, the Company shall
have the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Investor electing to
terminate this Agreement without any liability whatsoever of any party to any
other party under this Agreement (except as set forth below). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.

          (e)      This Agreement shall automatically terminate on the date that
the Company sells and the Investor purchases the full Available Amount as
provided herein, without any action or notice on the part of any party and
without any liability whatsoever of any party to any other party under this
Agreement (except as set forth below).

          (f)      If for any reason or for no reason the full Available Amount
has not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)) 11(e) and 11(f), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company's or the Investor's
rights or obligations (A) under this Agreement with respect to pending Regular
Purchases and Accelerated Purchases, and the Company and the Investor shall
complete their respective obligations with respect to any pending Regular
Purchases and Accelerated Purchases under this Agreement, and (B) under the
Registration Rights Agreement, which shall survive any such termination, or (ii)
be deemed to release the Company or the Investor from any liability for
intentional misrepresentation or willful breach of any of the Transaction
Documents.

-24-

--------------------------------------------------------------------------------

          12.      MISCELLANEOUS.

          (a)      Governing Law; Jurisdiction; Jury Trial. The corporate laws
of the State of Nevada shall govern all issues concerning the relative rights of
the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

          (b)      Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

          (c)      Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

          (d)      Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

-25-

--------------------------------------------------------------------------------

          (e)      Entire Agreement. The Transaction Documents supersede all
other prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

          (f)      Notices. Any notices, consents or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt when
delivered personally; (ii) upon receipt when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company: 
          Anavex Life Sciences Corp. 
          Address for Notice: 
          c/o RF Lafferty & Co, Inc. 
          80 Broad Street 26th Floor 
          New York, NY 10004

          Telephone:      212-332-4440
          Facsimile:         917-591-5941 
          Attention:        Tom Skarpelos

With a copy to:

          Clark Wilson LLP 
          900 – 885 West Georgia Street 
          Vancouver, BC, Canada V6C 3H1 

          Telephone:      604-687-5700 
          Facsimile:         604-687-6314 
          Attention:        Bernard Pinsky

With a copy to:

          RF Lafferty & Co, Inc. 
          Attention to Rob Hackel, CCO
          80 Broad Street 26th Floor 
          New York, New York 10004

          Telephone:      212-293-9090
          Facsimile:         917-591-5941 

If to the Investor:

-26-

--------------------------------------------------------------------------------

          Lincoln Park Capital Fund, LLC 
          440 North Wells, Suite 410 
          Chicago, IL 60654 
          Telephone:      312-822-9300 
          Facsimile:         312-822-9301 
          Attention:        Josh Scheinfeld/Jonathan Cope

If to the Transfer Agent:

          Nevada Agency and Transfer Company 
          50 West Liberty Street, Suite 880 
          Reno, Nevada 89501 
          Telephone:      (775) 322-0626 
          Facsimile:         (775) 322-5623 
          Attention:        Tiffany Erickson


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

          (g)      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement.

          (h)      No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

          (i)      Publicity. The Investor shall have the right to approve
before issuance any press release, SEC filing or any other public disclosure
made by or on behalf of the Company whatsoever with respect to, in any manner,
the Investor, its purchases hereunder or any aspect of this Agreement or the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure (including any filings with the SEC) with respect to
such transactions as is required by applicable law and regulations or the rules
of the Principal Market so long as the Company and its counsel consult with the
Investor in connection with any such press release or other public disclosure
prior to its release. The Investor must be provided with a copy thereof prior to
any release or use by the Company thereof. The Company agrees and acknowledges
that its failure to fully comply with this provision constitutes a material
adverse effect on its ability to perform its obligations under this Agreement.

          (j)      Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

-27-

--------------------------------------------------------------------------------

          (k)      Financial Advisor, Placement Agent, Broker or Finder. The
Company represents and warrants to the Investor that, except as disclosed in
Schedule 4(w), it has not engaged any other financial advisor, placement agent,
broker or finder in connection with the transactions contemplated hereby. The
Company shall be responsible for the payment of any fees or commissions, if any,
of any financial advisor, placement agent, broker or finder relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold the Investor harmless against, any liability, loss or expense (including,
without limitation, attorneys' fees and out of pocket expenses) arising in
connection with any such claim.

          (l)      No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

          (m)      Remedies, Other Obligations, Breaches and Injunctive Relief.
The Investor’s remedies provided in this Agreement, including, without
limitation, the Investor’s remedies provided in Section 9, shall be cumulative
and in addition to all other remedies available to the Investor under this
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief), no remedy of the Investor contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy and nothing herein shall limit the Investor's right to pursue actual
damages for any failure by the Company to comply with the terms of this
Agreement. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Investor and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Investor shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

          (n)      Enforcement Costs. If: (i) this Agreement is placed by the
Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding; (ii) an attorney is retained to represent
the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors' rights and involving a claim under this
Agreement, or (iii) an attorney is retained to represent the Investor in any
other proceedings whatsoever in connection with this Agreement, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys' fees incurred in connection therewith, in addition
to all other amounts due hereunder. If this Agreement is placed by the Company
in the hands of an attorney for enforcement or is enforced by the Company
through any legal proceeding, then the Investor shall pay to the Company, as
incurred by the Company, all reasonable costs and expenses including attorneys'
fees incurred in connection therewith, in addition to all other amounts due
hereunder.

-28-

--------------------------------------------------------------------------------

          (o)      Amendment and Waiver; Failure or Indulgence Not Waiver. No
provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Business Day immediately preceding the initial
filing of the Registration Statement with the SEC. Subject to the immediately
preceding sentence, (i) no provision of this Agreement may be amended other than
by a written instrument signed by both parties hereto and (ii) no provision of
this Agreement may be waived other than in a written instrument signed by the
party against whom enforcement of such waiver is sought. No failure or delay in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

* * * * *

-29-

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Investor and the Company have caused this
Agreement to be duly executed as of the date first written above.

  THE COMPANY:       ANAVEX LIFE SCIENCES CORP.       By: /s/ Christopher
Missling   Name: Christopher Missling   Title: CEO & President          
INVESTOR:       LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK CAPITAL, LLC  
BY: ALEX NOAH INVESTORS, INC.       By:/s/ Jonathan Cope   Name: Jonathan Cope  
Title: President

-30-

--------------------------------------------------------------------------------

SCHEDULES

Schedule 4(a) Subsidiaries Schedule 4(c) Capitalization Schedule 4(e) Conflicts
Schedule 4(f) Exchange Act Filings Schedule 4(g) Material Changes Schedule 4(h)
Litigation Schedule 4(k) Intellectual Property Schedule 4(w) Broker Dealer

EXHIBITS

Exhibit A Form of Company Counsel Opinion Exhibit B Form of Officer’s
Certificate Exhibit C Form of Resolutions of Board of Directors of the Company
Exhibit D Form of Secretary’s Certificate Exhibit E Form of Letter to Transfer
Agent


--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

Schedule 4(a) – Subsidiaries

Anavex Life Sciences (France): not in good standing and no longer required.

Schedule 4(c) – Capitalization as at May 17, 2013

Issued and Outstanding: 30,240,687
Options: 1,475,000
Warrant: 2,700,513
Subscriptions for up to $2,000,000 in units of $0.40 comprising one share and
one warrant exercisable at $0.75 for 5 years.
There are agreements to convert certain debt and accounts payable of
$1,702,017.05 into shares and warrants to the same terms as the above
subscription.

Schedule 4(e) - No Conflicts

None.

Schedule 4(f) - Exchange Act Filings

Order for production from the BC Securities requesting information on investor
relations activities dated November 7, 2012.

Schedule 4(g) - Absence of Certain Changes

The company requires funds in order to continue operations. Since December 31,
2012, Sean Lowry and Robert Chisholm resigned as directors and officers and Tom
Skarpelos was appointed.

Schedule 4(h) - Litigation

There are outstanding promissory notes for a total of approximately $210,000
from prior directors or their affiliates that the Company has chosen not to pay
and, if action is taken by the note holders, to defend in court.

Schedule 4(k) - Intellectual Property Rights

No infringement that the Company knows of.

Schedule 4(w) – Finder’s Fees

The Company engaged R.F. Lafferty & Co., Inc., a FINRA registered broker-dealer
as placement agent (the “Placement Agent”). Upon a Closing, the Placement Agent
will receive a cash placement fee of ten percent (10%) of the gross proceeds
received by the Company. The Placement Agent will also receive a 5-year warrant
to purchase 2% of the number of shares of Common Stock issuable upon sale of the
Units and exercise of the Warrants issued to the investors at Closing on the
same terms and conditions as the Warrants issued in the Offering. The warrants
to be issued to the Placement Agent may be exercised on a cashless basis.

--------------------------------------------------------------------------------

          Except for the R.F. Lafferty & Co., Inc., neither the Company nor any
of the Company's officers, directors, employees or shareholders has employed or
engaged any broker or finder in connection with the transactions contemplated by
this Agreement and no fee or other compensation is or will be due and owing to
any broker, finder, underwriter, placement agent or similar person other than
the Placement Agent in connection with the transactions contemplated by this
Agreement. The Company is not party to any agreement, arrangement or
understanding whereby any person other than R.F. Lafferty & Co., Inc. has an
exclusive right to raise funds and/or place or purchase any debt or equity
securities for or on behalf of the Company.

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPANY COUNSEL OPINION

          Capitalized terms used herein but not defined herein, have the meaning
set forth in the Purchase Agreement. Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:

                    1.      The Company is a corporation existing and in good
standing under the laws of the State of Nevada. The Company is qualified to do
business as a foreign corporation and is in good standing in the States of
Nevada.

                    2.      The Company has the corporate power to execute and
deliver, and perform its obligations under, each Transaction Document to which
it is a party. The Company has the corporate power to conduct its business as,
to the best of our knowledge, it is now conducted, and to own and use the
properties owned and used by it.

                    3.      The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party have been duly
authorized by all necessary corporate action on the part of the Company. The
execution and delivery of the Transaction Documents by the Company, the
performance of the obligations of the Company thereunder and the consummation by
it of the transactions contemplated therein have been duly authorized and
approved by the Company's Board of Directors and no further consent, approval or
authorization of the Company, its Board of Directors or its stockholders is
required. The Transaction Documents to which the Company is a party have been
duly executed and delivered by the Company and are the valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting creditor’s rights and
remedies.

                    4.      The execution, delivery and performance by the
Company of the Transaction Documents, the consummation by the Company of the
transactions contemplated thereby including the offering, sale and issuance of
the Commitment Shares and the Purchase Shares in accordance with the terms and
conditions of the Purchase Agreement, and fulfillment and compliance with terms
of the Transaction Documents, does not and shall not: (i) conflict with,
constitute a breach of or default (or an event which, with the giving of notice
or lapse of time or both, constitutes or could constitute a breach or a
default), under (a) the Certificate of Incorporation or the Bylaws of the
Company, (b) any material agreement, note, lease, mortgage, deed or other
material instrument to which to our knowledge the Company is a party or by which
the Company or any of its assets are bound, (ii) result in any violation of any
statute, law, rule or regulation applicable to the Company, or (iii) to our
knowledge, violate any order, writ, injunction or decree applicable to the
Company or any of its subsidiaries.

                    5.      The issuance of the Purchase Shares and Commitment
Shares pursuant to the terms and conditions of the Transaction Documents has
been duly authorized and the Commitment Shares and Initial Purchase Shares are
validly issued, fully paid and non-assessable, to our knowledge, free of all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights. 20,000,000 shares of Common Stock have been properly reserved for
issuance under the Purchase Agreement. When issued and paid for in accordance
with the Purchase Agreement, the Purchase Shares shall be validly issued, fully
paid and non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights. To our knowledge,
the execution and delivery of the Registration Rights Agreement do not, and the
performance by the Company of its obligations thereunder shall not, give rise to
any rights of any other person for the registration under the Securities Act of
any shares of Common Stock or other securities of the Company which have not
been waived.

--------------------------------------------------------------------------------

                    6.      As of the date hereof, the authorized capital stock
of the Company consists of 150,000,000 shares of common stock, par value $0.001
per share, of which to our knowledge 30,240,687 shares are issued and
outstanding. Except as set forth on Schedule 4(c) of the Purchase Agreement or
otherwise as set out herein, to our knowledge, there are no outstanding shares
of capital stock or other securities convertible into or exchangeable or
exercisable for shares of the capital stock of the Company.

                    7.      Assuming the accuracy of the representations and
your compliance with the covenants made by you in the Transaction Documents, the
offering, sale and issuance of the Initial Commitment Shares to you pursuant to
the Transaction Documents is exempt from registration under the Securities Act
and the securities laws and regulations of the State of Nevada.

                    8.      Other than that which has been obtained and
completed prior to the date hereof, no authorization, approval, consent, filing
or other order of any federal or state governmental body, regulatory agency, or
stock exchange or market, or any court, or, to our knowledge, any third party is
required to be obtained by the Company to enter into and perform its obligations
under the Transaction Documents or for the Company to issue and sell the
Purchase Shares as contemplated by the Transaction Documents.

                    9.      The Common Stock is registered pursuant to Section
12(g) of the Exchange Act. To our knowledge, since one year preceding the date
of the Purchase Agreement, the Company has been in compliance with the reporting
requirements of the Exchange Act applicable to it. To our knowledge, since one
year preceding the date of the Purchase Agreement, the Company has not received
any written notice from the Principal Market stating that the Company has not
been in compliance with any of the rules and regulations (including the
requirements for continued listing) of the Principal Market.

          We further advise you that to our knowledge, except as disclosed on
Schedule 4(h) in the Purchase Agreement or otherwise as set out herein, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board or body, any governmental agency, any stock exchange or market, or
self-regulatory organization, which has been threatened in writing or which is
currently pending against the Company, any of its subsidiaries, any officers or
directors of the Company or any of its subsidiaries or any of the properties of
the Company or any of its subsidiaries.

          In addition, we have participated in the preparation of the
Registration Statement (SEC File #________) covering the sale of the Purchase
Shares and the Commitment Shares ncluding the prospectus dated ____________,
contained therein and in conferences with officers and other representatives of
the Company (including the Company’s independent auditors) during which the
contents of the Registration Statement and related matters were discussed and
reviewed and, although we are not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Registration Statement, on the basis of the information that
was developed in the course of the performance of the services referred to
above, considered in the light of our understanding of the applicable law,
nothing came to our attention that caused us to believe that the Registration
Statement (other than the financial statements and schedules and the other
financial and statistical data included therein, as to which we express no
belief), as of their dates, contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OFFICER’S CERTIFICATE

          This Officer’s Certificate (“Certificate”) is being delivered pursuant
to Section 8(e) of that certain Purchase Agreement dated as of ________, 2013,
(“Purchase Agreement”), by and between ANAVEX LIFE SCIENCES CORP., a Nevada
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

          The undersigned, ___________, ______________ of the Company, hereby
certifies as follows:

>           1.      I am the _____________ of the Company and make the
> statements contained in this Certificate;
> 
>           2.      The representations and warranties of the Company are true
> and correct in all material respects (except to the extent that any of such
> representations and warranties is already qualified as to materiality in
> Section 4 of the Purchase Agreement, in which case, such representations and
> warranties are true and correct without further qualification) as of the date
> when made and as of the Commencement Date as though made at that time (except
> for representations and warranties that speak as of a specific date);
> 
>           3.      The Company has performed, satisfied and complied in all
> material respects with covenants, agreements and conditions required by the
> Transaction Documents to be performed, satisfied or complied with by the
> Company at or prior to the Commencement Date.
> 
>           4.      The Company has not taken any steps, and does not currently
> expect to take any steps, to seek protection pursuant to any Bankruptcy Law
> nor does the Company or any of its Subsidiaries have any knowledge or reason
> to believe that its creditors intend to initiate involuntary bankruptcy or
> insolvency proceedings. The Company is financially solvent and is generally
> able to pay its debts as they become due.
> 
> IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
> ___________.

______________________
Name:
Title:

          The undersigned as Secretary of ANAVEX LIFE SCIENCES CORP., a Nevada
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting
________ of  _________ and that the signature appearing above is his genuine
signature.

___________________________________
Secretary

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT

UNANIMOUS WRITTEN CONSENT OF
ANAVEX LIFE SCIENCES CORP.

          In accordance with the corporate laws of the state of Nevada, the
undersigned, being all of the directors of ANAVEX LIFE SCIENCES CORP., a Nevada
corporation (the “Corporation”) do hereby consent to and adopt the following
resolutions as the action of the Board of Directors for and on behalf of the
Corporation and hereby direct that this Consent be filed with the minutes of the
proceedings of the Board of Directors:

          WHEREAS, there has been presented to the Board of Directors of the
Corporation a draft of the Purchase Agreement (the “Purchase Agreement”) by and
between the Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”),
providing for the purchase by Lincoln Park of up to Ten Million Dollars
($10,000,000) of the Corporation’s common stock, $0.001 par value per share (the
“Common Stock”); and

          WHEREAS, after careful consideration of the Purchase Agreement, the
documents incident thereto and other factors deemed relevant by the Board of
Directors, the Board of Directors has determined that it is advisable and in the
best interests of the Corporation to engage in the transactions contemplated by
the Purchase Agreement, including, but not limited to, the issuance of 341,858
shares of Common Stock to Lincoln Park as an initial commitment fee (the
“Initial Commitment Shares”) and the sale of shares of Common Stock to Lincoln
Park up to the available amount under the Purchase Agreement (the "Purchase
Shares").

Transaction Documents

          NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the
Purchase Agreement are hereby approved and Tom Skarpelos and Christopher
Missling (the “Authorized Officers”) are severally authorized to execute and
deliver the Purchase Agreement, and any other agreements or documents
contemplated thereby including, without limitation, a registration rights
agreement (the “Registration Rights Agreement”) providing for the registration
of the shares of the Company’s Common Stock issuable in respect of the Purchase
Agreement on behalf of the Corporation, with such amendments, changes, additions
and deletions as the Authorized Officers may deem to be appropriate and approve
on behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

          FURTHER RESOLVED, that the terms and provisions of the Registration
Rights Agreement by and among the Corporation and Lincoln Park are hereby
approved and the Authorized Officers are authorized to execute and deliver the
Registration Rights Agreement (pursuant to the terms of the Purchase Agreement),
with such amendments, changes, additions and deletions as the Authorized Officer
may deem appropriate and approve on behalf of, the Corporation, such approval to
be conclusively evidenced by the signature of an Authorized Officer thereon; and

          FURTHER RESOLVED, that the terms and provisions of the Form of
Transfer Agent Instructions (the “Instructions”) are hereby approved and the
Authorized Officers are authorized to execute and deliver the Instructions
(pursuant to the terms of the Purchase Agreement), with such amendments,
changes, additions and deletions as the Authorized Officers may deem appropriate
and approve on behalf of, the Corporation, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and

--------------------------------------------------------------------------------

Execution of Purchase Agreement

          FURTHER RESOLVED, that the Corporation be and it hereby is authorized
to execute the Purchase Agreement providing for the purchase of up to Ten
Million Dollars ($10,000,000) of the Corporation’s common stock; and

Issuance of Common Stock

          FURTHER RESOLVED, that the Corporation is hereby authorized to issue
to Lincoln Park Capital Fund, LLC, 341,858 shares of Common Stock as Initial
Commitment Shares and that upon issuance of the Initial Commitment Shares
pursuant to the Purchase Agreement the Commitment Shares shall be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

          FURTHER RESOLVED, that the Corporation is hereby authorized to issue
to Lincoln Park Capital Fund, LLC, 250,000 shares of Common Stock as Initial
Purchase Shares and that upon issuance of the Initial Purchase Shares pursuant
to the Purchase Agreement the Initial Purchase Shares shall be duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and

          FURTHER RESOLVED, that the Corporation is hereby authorized to issue
shares of Common Stock upon the purchase of Purchase Shares up to the Available
Amount under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

          FURTHER RESOLVED, that the Corporation shall initially reserve
20,000,000 shares of Common Stock for issuance as Purchase Shares under the
Purchase Agreement; and

          FURTHER RESOLVED, that the Corporation is hereby authorized to issue
133,409 shares of Common Stock (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) in connection with the purchase of Purchase Shares (the
“Additional Commitment Shares”) in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Additional Commitment Shares pursuant
to the Purchase Agreement, the Additional Commitment Shares will be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

          FURTHER RESOLVED, that the Corporation shall initially reserve 133,409
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
for issuance as Additional Commitment Shares under the Purchase Agreement.

Approval of Actions

          FURTHER RESOLVED, that, without limiting the foregoing, the Authorized
Officers are, and each of them hereby is, authorized and directed to proceed on
behalf of the Corporation and to take all such steps as deemed necessary or
appropriate, with the advice and assistance of counsel, to cause the Corporation
to consummate the agreements referred to herein and to perform its obligations
under such agreements; and

--------------------------------------------------------------------------------

          FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized, empowered and directed on behalf of and in the name of
the Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

          IN WITNESS WHEREOF, the Board of Directors has executed and delivered
this Consent effective as of __________, 2013.

Tom Skarpelos

______________________


Christopher U Missling

______________________


 

being all of the directors of ANAVEX LIFE SCIENCES CORP.

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

          This Secretary’s Certificate (“Certificate”) is being delivered
pursuant to Section 7(k) of that certain Purchase Agreement dated as of _____
__, 2013(“Purchase Agreement”), by and between ANAVEX LIFE SCIENCES CORP., a
Nevada corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to Ten
Million Dollars ($10,000,000) of the Company's Common Stock, $0.001 par value
per share (the "Common Stock"). Terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement.

          The undersigned, ____________, Secretary of the Company, hereby
certifies as follows:

>           1.      I am the Secretary of the Company and make the statements
> contained in this Secretary’s Certificate.
> 
>           2.      Attached hereto as Exhibit A and Exhibit B are true, correct
> and complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
> Incorporation (“Articles”), in each case, as amended through the date hereof,
> and no action has been taken by the Company, its directors, officers or
> shareholders, in contemplation of the filing of any further amendment relating
> to or affecting the Bylaws or Articles.
> 
>           3.      Attached hereto as Exhibit C are true, correct and complete
> copies of the resolutions duly adopted by the Board of Directors of the
> Company on _____________, at which a quorum was present and acting throughout.
> Such resolutions have not been amended, modified or rescinded and remain in
> full force and effect and such resolutions are the only resolutions adopted by
> the Company’s Board of Directors, or any committee thereof, or the
> shareholders of the Company relating to or affecting (i) the entering into and
> performance of the Purchase Agreement, or the issuance, offering and sale of
> the Purchase Shares and the Commitment Shares and (ii) and the performance of
> the Company of its obligation under the Transaction Documents as contemplated
> therein.
> 
>           4.      As of the date hereof, the authorized, issued and reserved
> capital stock of the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

_________________________
                  Secretary

The undersigned as ___________of ANAVEX LIFE SCIENCES CORP., a Nevada
corporation, hereby certifies that ____________is the duly elected, appointed,
qualified and acting Secretary of _________, and that the signature appearing
above is his genuine signature.

___________________________________

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL
PURCHASE SHARES AND COMMITMENT SHARES AT SIGNING OF THE PURCHASE
AGREEMENT

[COMPANY LETTERHEAD]

[DATE]

[TRANSFER AGENT]
__________________
__________________
__________________


Re: Issuance of Common Shares to Lincoln Park Capital Fund, LLC

Dear ________,

On behalf of ANAVEX LIFE SCIENCES CORP., (the “Company”), you are hereby
instructed to issue as soon as possible a share certificate representing an
aggregate of 591,858 shares of our common stock (consisting of 250,000 Initial
Purchase Shares and 341,858 Commitment Shares) in the name of Lincoln Park
Capital Fund, LLC. The share certificate should be dated [DATE OF THE PURCHASE
AGREEMENT]. I have included a true and correct copy of a unanimous written
consent executed by all of the members of the Board of Directors of the Company
adopting resolutions approving the issuance of these shares. The shares should
be issued subject to the following restrictive legend:

> THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
> THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR
> SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
> REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
> AMENDED, OR APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1)
> RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF
> HOLDER’S COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
> SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

--------------------------------------------------------------------------------

The share certificate should be sent as soon as possible via overnight mail to
the following address:

Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Attention: Josh Scheinfeld/Jonathan Cope


Thank you very much for your help. Please call me at ______________ if you have
any questions or need anything further.

ANAVEX LIFE SCIENCES CORP.

BY:_____________________________
          [name] 
          [title]

--------------------------------------------------------------------------------